                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Attorneys for Debtors and
                               14   Debtors in Possession
      767 Fifth Avenue




                               15

                               16                           UNITED STATES BANKRUPTCY COURT

                               17                           NORTHERN DISTRICT OF CALIFORNIA

                               18                                   SAN FRANCISCO DIVISION

                               19
                                    In re:                                            Case No. 19-30088 (DM)
                               20                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case)
                               21
                                              - and -                                 (Jointly Administered)
                               22
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               23   COMPANY,                                          JULY 24, 2019, 9:30 A.M.
                                                                                      OMNIBUS HEARING
                               24                               Debtors.
                               25                                                     Date: July 24, 2019
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 9:30 a.m. (Pacific Time)
                               26   Affects both Debtors                            Place: United States Bankruptcy Court
                                    * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                               27   No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 3154       Filed: 07/23/19     Entered: 07/23/19 12:13:51    Page 1 of
                                                                            12
                                1                                 PROPOSED AGENDA FOR
                                                            JULY 24, 2019, 9:30 A.M. (PACIFIC TIME)
                                2                                     OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   CONTESTED MATTERS GOING FORWARD
                                5          1.    Adam Cronin Relief from Stay Motion: Motion for Relief from Automatic Stay
                                    [Dkt. 2579].
                                6
                                                  Response Deadline: July 19, 2019, at 4:00 p.m. (Pacific Time).
                                7
                                                  Responses Filed:
                                8
                                                  A.     (Debtors’) Preliminary Response in Opposition to Claimant Adam
                                9                        Cronin’s Motion for Relief from the Automatic Stay [Dkt. 3098].
                               10                 Related Documents:
                               11                 B.     Memorandum of Points and Authorities in Support of Motion for Relief
                                                         from the Automatic Stay [Dkt. 2582].
                               12
                                                  C.     Declaration of Adam Cronin in Support of the Movant’s Motion for Relief
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                         from Automatic Stay [Dkt. 2583].
      767 Fifth Avenue




                               14                 Status: This matter is going forward on a contested basis.
                               15          2.     Deloitte Retention Application: Application Pursuant to 11 U.S.C. §§ 327 and
                                    328 for an Order Authorizing Employment and Retention of Deloitte & Touche LLP as
                               16   Independent Auditor and Advisor to the Debtors Nunc Pro Tunc to the Petition Date
                                    [Dkt. 2197].
                               17
                                                  Response Deadline: July 17, 2019, at 4:00 p.m. (Pacific Time).
                               18
                                                  Responses Filed:
                               19
                                                  A.     Limited Objection of the United States Trustee to the Application Pursuant
                               20                        to 11 U.S.C. §§ 327 and 328 for an Order Authorizing Employment and
                                                         Retention of Deloitte & Touche LLP as Independent Auditor and Advisor
                               21                        to the Debtors Nunc Pro Tunc to the Petition Date [Dkt. 2396].
                               22                 Related Documents:
                               23                 B.     Declaration of Timothy Gillam in Support of Application Pursuant to
                                                         11 U.S.C. §§ 327 and 328 for an Order Authorizing Employment and
                               24                        Retention of Deloitte & Touche LLP as Independent Auditor and Advisor
                                                         to the Debtors Nunc Pro Tunc to the Petition Date [Dkt. 2198].
                               25
                                                  C.     Debtors’ Reply in Support of Application Pursuant to 11 U.S.C. §§ 327
                               26                        and 328 for an Order Authorizing Employment and Retention of Deloitte
                                                         & Touche LLP as Independent Auditor and Advisor to the Debtors Nunc
                               27                        Pro Tunc to the Petition Date [Dkt. 3127].
                               28


                             Case: 19-30088    Doc# 3154      Filed: 07/23/19     Entered: 07/23/19 12:13:51       Page 2 of
                                                                          12
                                1                 D.     Supplemental Declaration of Timothy Gillam in Support of Application of
                                                         Debtors for Authority to Retain Deloitte & Touche LLP for Independent
                                2                        Audit and Advisory Services Nunc Pro Tunc to the Petition Date
                                                         [Dkt. 3128].
                                3
                                                  E.     Notice of Filing of Revised Proposed Order Approving Application
                                4                        Pursuant to 11 U.S.C. §§ 327 and 328 for an Order Authorizing
                                                         Employment and Retention of Deloitte & Touche LLP as Independent
                                5                        Auditor and Advisor to the Debtors Nunc Pro Tunc to the Petition Date
                                                         [Dkt. 3129].
                                6
                                                  Status: This matter is going forward on a contested basis.
                                7
                                            3.     Tort Claimants Committee Relief from Stay Motion: Amended Motion of the
                                8   Official Committee of Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                    Trial of 2017 Tubbs Wildfire Claims [Dkt. 2904].
                                9
                                                  Response Deadline: July 19, 2019, at 4:00 p.m. (Pacific Time).
                               10
                                                  Responses Filed:
                               11
                                                  A.     Joinder of Co-Lead Counsel to the North Bay Fire Cases, JCCP 4995, on
                               12                        Behalf of the Proposed Tubbs Preference Plaintiffs, to Motion of the
                                                         Official Committee of Tort Claimants for Relief from Automatic Stay to
Weil, Gotshal & Manges LLP




                               13                        Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2850].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                 B.     Fire Victim Claimants Barbara Thompson and Raymond Breitenstein’s
                                                         Joinder in Motion of the Official Committee of Tort Claimants for Relief
                               15                        from Automatic Stay to Permit State Court Jury Trial of 2017 Tubbs
                                                         Wildfire Claims [Dkt. 2861].
                               16
                                                  C.     Amended Joinder of Co-Lead Counsel to the North Bay Fire Cases, JCCP
                               17                        4995, on Behalf of the Proposed Tubbs Preference Plaintiffs, to Motion of
                                                         the Official Committee of Tort Claimants for Relief from Automatic Stay
                               18                        to Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims
                                                         [Dkt. 2908].
                               19
                                                  D.     Fire Victim Claimants John Caslin and Phyllis Lowe’s Joinder in Motion
                               20                        of the Official Committee of Tort Claimants for Relief from Automatic
                                                         Stay to Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims
                               21                        [Dkt. 2929].
                               22                 E.     Fire Victim Claimants William Edelen, Burton Fohrman and Heirs of
                                                         Decedent Monte Kirven’s Joinder in Motion of the Official Committee of
                               23                        Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                                         Trial of 2017 Tubbs Wildfire Claims [Dkt. 2930].
                               24
                                                  F.     Fire Victim Claimants Joinder in Motion of the Official Committee of
                               25                        Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                                         Trial of 2017 Tubbs Wildfire Claims [Dkt. 2942].
                               26
                                                  G.     Fire Victim Claimants Joinder in Motion of the Official Committee of
                               27                        Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                                         Trial of 2017 Tubbs Wildfire Claims [Dkt. 2943].
                               28


                             Case: 19-30088     Doc# 3154     Filed: 07/23/19     Entered: 07/23/19 12:13:51       Page 3 of
                                                                          12
                                1              H.    Joinder by the Singleton Law Firm Fire Victim Claimants in the Tort
                                                     Claims Committee’s Motion for Relief from Stay to Permit a Jury Trial of
                                2                    the 2017 Tubbs Wildfire Claims [Dkt. 3067].
                                3              I.    Objection of the Official Committee of Unsecured Creditors to Motions of
                                                     (I) Ad Hoc Group of Subrogation Claim Holders and (II) Official
                                4                    Committee of Tort Claimants for Relief from Automatic Stay [Dkt. 3101].
                                5              J.    Debtors’ Objection to the Amended Motion of the Official Committee of
                                                     Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                6                    Trial of 2017 Tubbs Wildfire Claims and the Motion of the Ad Hoc Group
                                                     of Subrogation Claim Holders for Relief from the Automatic Stay
                                7                    [Dkt. 3104].
                                8              K.    The Ad Hoc Committee of Senior Unsecured Noteholders’ Joinder to the
                                                     Objection of the Official Committee of Unsecured Creditors to Motions of
                                9                    (I) Ad Hoc Group of Subrogation Claim Holders and (II) Official
                                                     Committee of Tort Claimants for Relief from Automatic Stay [Dkt. 3106].
                               10
                                               L.    Objection of Certain PG&E Shareholders to Motions of the Official
                               11                    Committee of Tort Claimants and the Ad Hoc Committee of Subrogation
                                                     Claim Holders for Relief from Automatic Stay to Permit State Court Jury
                               12                    Trial of 2017 Tubbs Wildfire Claims [Dkt. 3108].
Weil, Gotshal & Manges LLP




                               13              M.    Objection of the Official Committee of Tort Claimants to Ex Parte Motion
 New York, NY 10153-0119




                                                     of Debtors to Continue Hearing on Motions for Relief from the Automatic
      767 Fifth Avenue




                               14                    Stay [Dkt. 3114].
                               15              N.    Joinder of Official Committee of Unsecured Creditors to Ex Parte Motion
                                                     of Debtors for Order Continuing the Hearing of the Motions of the Official
                               16                    Committee of Tort Claimants and the Ad Hoc Group of Subrogation
                                                     Claim Holders for Relief from Automatic Stay [Dkt. 3115].
                               17
                                               Related Documents:
                               18
                                               O.    Motion of the Official Committee of Tort Claimants for Relief from
                               19                    Automatic Stay to Permit State Court Jury Trial of 2017 Tubbs Wildfire
                                                     Claims [Dkt. 2842].
                               20
                                               P.    Memorandum of Points and Authorities in Support of Motion of the
                               21                    Official Committee of Tort Claimants for Relief from Automatic Stay to
                                                     Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2843].
                               22
                                               Q.    Declaration of Robert A. Julian in Support of Motion of the Official
                               23                    Committee of Tort Claimants for Relief from Automatic Stay to Permit
                                                     State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2844].
                               24
                                               R.    Declaration of Steven M. Campora in Support of Motion of the Official
                               25                    Committee of Tort Claimants for Relief from Automatic Stay to Permit
                                                     State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2845].
                               26
                                               S.    Declaration of Brent C. Williams in Support of Motion of the Official
                               27                    Committee of Tort Claimants for Relief from Automatic Stay to Permit
                                                     State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2846].
                               28


                             Case: 19-30088   Doc# 3154   Filed: 07/23/19   Entered: 07/23/19 12:13:51       Page 4 of
                                                                      12
                                1                T.     Declaration of Michael A. Kelly in Support of Motion of the Official
                                                        Committee of Tort Claimants for Relief from Automatic Stay to Permit
                                2                       State Court Jury Trial of 2017 Tubbs Wildfire Claims [Dkt. 2847].
                                3                U.     Amended Memorandum of Points and Authorities in Support of Motion of
                                                        the Official Committee of Tort Claimants for Relief from Automatic Stay
                                4                       to Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims
                                                        [Dkt. 2855].
                                5
                                                 V.     Amended Declaration of Michael A. Kelly in Support of Amended Motion
                                6                       of the Official Committee of Tort Claimants for Relief from Automatic
                                                        Stay to Permit State Court Jury Trial of 2017 Tubbs Wildfire Claims
                                7                       [Dkt. 2907].
                                8                W.     Declaration of Thomas R. Kreller in Support of Objection of the Official
                                                        Committee of Unsecured Creditors to Motions of (I) Ad Hoc Group of
                                9                       Subrogation Claim Holders and (II) Official Committee of Tort Claimants
                                                        for Relief from Automatic Stay [Dkt. 3102].
                               10
                                                 X.     Declaration of Kevin J. Orsini in Support of Debtors’ Objection to the
                               11                       Amended Motion of the Official Committee of Tort Claimants for Relief
                                                        from Automatic Stay to Permit State Court Jury Trial of 2017 Tubbs
                               12                       Wildfire Claims and the Motion of the Ad Hoc Group of Subrogation
                                                        Claim Holders for Relief from the Automatic Stay [Dkt. 3105].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                 Y.     Ex Parte Motion of Debtors for Order Continuing the Hearing of the
      767 Fifth Avenue




                               14                       Motions of the Official Committee of Tort Claimants and the Ad Hoc
                                                        Group of Subrogation Claim Holders for Relief from Automatic Stay
                               15                       [Dkt. 3111].
                               16                Z.     Declaration of Kevin J. Orsini in Support of Ex Parte Motion of Debtors
                                                        for Order Continuing the Hearing of the Motions of the Official
                               17                       Committee of Tort Claimants and the Ad Hoc Group of Subrogation
                                                        Claim Holders for Relief from Automatic Stay [Dkt. 3112].
                               18
                                                 Status: Pursuant to Docket No. 3121, the Court will hold a status conference on
                               19                the matter. The hearing on the matter is continued to the omnibus hearing on
                                                 August 14, 2019.
                               20
                                          4.     Subrogation Claim Holders Relief from Stay Motion: Motion of the Ad Hoc
                               21   Group of Subrogation Claim Holders for Relief from the Automatic Stay [Dkt. 2863].
                               22                Response Deadline: July 19, 2019, at 4:00 p.m. (Pacific Time).
                               23                Responses Filed:
                               24                A.     Joinder of Amica Mutual Insurance Company, BG Resolution Partners I-
                                                        A, L.L.C. (an Affiliate of the Baupost Group, L.L.C.), Encompass
                               25                       Insurance Company, Fire Insurance Exchange, Hartford Accident &
                                                        Indemnity Company, Liberty Insurance Corporation, Mercury Insurance,
                               26                       Nationwide Mutual Insurance Company, and United Services Automobile
                                                        Association to Motion of the Ad Hoc Group of Subrogation Claim
                               27                       Holders for Relief from the Automatic Stay [Dkt. 2959].
                               28


                             Case: 19-30088    Doc# 3154     Filed: 07/23/19    Entered: 07/23/19 12:13:51        Page 5 of
                                                                         12
                                1              B.    (State Farm Mutual Automobile Insurance Company) Joinder to the
                                                     Motion of the Ad Hoc Group of Subrogation Claim Holders for Relief
                                2                    from the Automatic Stay [Dkt. 2983].
                                3              C.    Objection of the Official Committee of Unsecured Creditors to Motions of
                                                     (I) Ad Hoc Group of Subrogation Claim Holders and (II) Official
                                4                    Committee of Tort Claimants for Relief from Automatic Stay [Dkt. 3101].
                                5              D.    Debtors’ Objection to the Amended Motion of the Official Committee of
                                                     Tort Claimants for Relief from Automatic Stay to Permit State Court Jury
                                6                    Trial of 2017 Tubbs Wildfire Claims and the Motion of the Ad Hoc Group
                                                     of Subrogation Claim Holders for Relief from the Automatic Stay
                                7                    [Dkt. 3104].
                                8              E.    The Ad Hoc Committee of Senior Unsecured Noteholders’ Joinder to the
                                                     Objection of the Official Committee of Unsecured Creditors to Motions of
                                9                    (I) Ad Hoc Group of Subrogation Claim Holders and (II) Official
                                                     Committee of Tort Claimants for Relief from Automatic Stay [Dkt. 3106].
                               10
                                               F.    Objection of Certain PG&E Shareholders to Motions of the Official
                               11                    Committee of Tort Claimants and the Ad Hoc Committee of Subrogation
                                                     Claim Holders for Relief from Automatic Stay to Permit State Court Jury
                               12                    Trial of 2017 Tubbs Wildfire Claims [Dkt. 3108].
Weil, Gotshal & Manges LLP




                               13              G.    Objection of the Official Committee of Tort Claimants to Ex Parte Motion
 New York, NY 10153-0119




                                                     of Debtors to Continue Hearing on Motions for Relief from the Automatic
      767 Fifth Avenue




                               14                    Stay [Dkt. 3114].
                               15              H.    Joinder of Official Committee of Unsecured Creditors to Ex Parte Motion
                                                     of Debtors for Order Continuing the Hearing of the Motions of the Official
                               16                    Committee of Tort Claimants and the Ad Hoc Group of Subrogation
                                                     Claim Holders for Relief from Automatic Stay [Dkt. 3115].
                               17
                                               Related Documents:
                               18
                                               I.    Declaration of Benjamin P. McCallen in Support of the Ad Hoc Group of
                               19                    Subrogation Claim Holders’ Motion for Relief from the Automatic Stay
                                                     [Dkt. 2864].
                               20
                                               J.    Declaration of Thomas R. Kreller in Support of Objection of the Official
                               21                    Committee of Unsecured Creditors to Motions of (I) Ad Hoc Group of
                                                     Subrogation Claim Holders and (II) Official Committee of Tort Claimants
                               22                    for Relief from Automatic Stay [Dkt. 3102].
                               23              K.    Declaration of Kevin J. Orsini in Support of Debtors’ Objection to the
                                                     Amended Motion of the Official Committee of Tort Claimants for Relief
                               24                    from Automatic Stay to Permit State Court Jury Trial of 2017 Tubbs
                                                     Wildfire Claims and the Motion of the Ad Hoc Group of Subrogation
                               25                    Claim Holders for Relief from the Automatic Stay [Dkt. 3105].
                               26              L.    Ex Parte Motion of Debtors for Order Continuing the Hearing of the
                                                     Motions of the Official Committee of Tort Claimants and the Ad Hoc
                               27                    Group of Subrogation Claim Holders for Relief from Automatic Stay
                                                     [Dkt. 3111].
                               28


                             Case: 19-30088   Doc# 3154   Filed: 07/23/19   Entered: 07/23/19 12:13:51       Page 6 of
                                                                      12
                                1                 M.     Declaration of Kevin J. Orsini in Support of Ex Parte Motion of Debtors
                                                         for Order Continuing the Hearing of the Motions of the Official
                                2                        Committee of Tort Claimants and the Ad Hoc Group of Subrogation
                                                         Claim Holders for Relief from Automatic Stay [Dkt. 3112].
                                3
                                                  Status: Pursuant to Docket No. 3121, the Court will hold a status conference on
                                4                 the matter. The hearing on the matter is continued to the omnibus hearing on
                                                  August 14, 2019.
                                5
                                           5.     Debtors’ Wildfire Claims Estimation Motion: Debtors’ Motion Pursuant to 11
                                6   U.S.C. §§ 105(a) and 502(c) for the Establishment of Wildfire Claims Estimation Procedures
                                    [Dkt. 3091].
                                7
                                                  Response Deadline: August 7, 2019, at 4:00 p.m. (Pacific Time).
                                8
                                                  Responses Filed: No responses have been filed.
                                9
                                                  Related Documents:
                               10
                                                  A.     Declaration of Kevin J. Orsini in Support of Debtors’ Motion Pursuant to
                               11                        11 U.S.C. §§ 105(a) and 502(c) for the Establishment of Wildfire Claims
                                                         Estimation Procedures [Dkt. 3092].
                               12
                                                  Status: Pursuant to Docket No. 3121, the Court will hold a status conference on
Weil, Gotshal & Manges LLP




                               13                 the matter. The hearing on the matter is scheduled for the omnibus hearing on
 New York, NY 10153-0119




                                                  August 14, 2019.
      767 Fifth Avenue




                               14
                                           6.      Noteholder Committee’s Exclusivity Termination Motion: Motion of the Ad
                               15   Hoc Committee of Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                                    Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 2741].
                               16
                                                  Response Deadline: July 16, 2019, at 4:00 p.m. (Pacific Time), except for the
                               17                 Debtors; Ad Hoc Group of Subrogation Claim Holders; NextEra Entities; Official
                                                  Committee of Unsecured Creditors; BOKF, N.A.; State Farm; Official Committee
                               18                 of Tort Claimants; Plaintiff’s Executive Committee Appointed by the Superior
                                                  Court of the State of California, in and for the County of Alameda, in Case No.
                               19                 RG16843631 and related cases; and, Certain PG&E Shareholders for whom the
                                                  deadline was extended by stipulation and order to July 18, 2019 at 4:00 p.m.
                               20                 (Pacific Time).
                               21                 Responses Filed:
                               22                 A.     Joinder by TURN in Motion of the Ad Hoc Committee of Senior
                                                         Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                               23                        Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 2918].
                               24                 B.     Joinder by ESC Local 20 in Motion of the Ad Hoc Committee of Senior
                                                         Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                               25                        Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3007].
                               26                 C.     The Public Advocates Office’s Statement of Position Re: Motion of the
                                                         Ad Hoc Committee of Senior Unsecured Noteholders to Terminate the
                               27                        Debtors’ Exclusive Periods [Dkt. 3008].
                               28


                             Case: 19-30088    Doc# 3154      Filed: 07/23/19    Entered: 07/23/19 12:13:51         Page 7 of
                                                                          12
                                1              D.    Sonoma Clean Power Authority and Valley Clean Energy Alliance’s
                                                     Reservation of Rights Concerning Motion of Ad Hoc Committee of Senior
                                2                    Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                                                     Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3009].
                                3
                                               E.    Response of the United States of America to Motion of the Ad Hoc
                                4                    Committee of Senior Unsecured Noteholders to Terminate the Debtors’
                                                     Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code
                                5                    [Dkt. 3010].
                                6              F.    International Brotherhood of Electrical Workers, Local Union No. 1245’s
                                                     Joinder to Motion of the Ad Hoc Committee of Senior Unsecured
                                7                    Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to
                                                     Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3012].
                                8
                                               G.    Objection of PG&E Holdco Group to Motion of the Ad Hoc Committee of
                                9                    Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive
                                                     Periods [Dkt. 3040].
                               10
                                               H.    Statement of BOKF, N.A. in Support of the Motion of the Ad Hoc
                               11                    Committee of Senior Unsecured Noteholders to Terminate the Debtors’
                                                     Exclusivity Period [Dkt. 3061].
                               12
                                               I.    Objection and Response of the Ad Hoc Group of Subrogation Claim
Weil, Gotshal & Manges LLP




                               13                    Holders to the Motion of the Ad Hoc Committee of Senior Unsecured
 New York, NY 10153-0119




                                                     Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to
      767 Fifth Avenue




                               14                    Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3062].
                               15              J.    Statement of Position and Reservation of Rights by the Ghost Ship
                                                     Warehouse Plaintiff’s Executive Committee Concerning the Motion of the
                               16                    Ad Hoc Committee of Senior Unsecured Noteholders to Terminate the
                                                     Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1) of the
                               17                    Bankruptcy Code [Dkt. 3063].
                               18              K.    Statement of the Official Committee of Unsecured Creditors Regarding
                                                     the Ad Hoc Committee of Senior Unsecured Noteholders’ Motion to
                               19                    Terminate the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1)
                                                     of the Bankruptcy Code [Dkt. 3064].
                               20
                                               L.    PPA Counterparties’ Response to Motion of the Ad Hoc Committee of
                               21                    Senior Unsecured Noteholders to Terminate the Debtors’ Exclusive
                                                     Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code
                               22                    [Dkt. 3068].
                               23              M.    Objection of the Committee of Tort Claimants to Motion of the Ad Hoc
                                                     Committee of Senior Unsecured Noteholders to Terminate the Debtors’
                               24                    Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code
                                                     [Dkt. 3069].
                               25
                                               N.    Objection of Certain PG&E Shareholders to Motion of the Ad Hoc
                               26                    Committee of Senior Unsecured Noteholders to Terminate the Debtors’
                                                     Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code
                               27                    [Dkt. 3072].
                               28


                             Case: 19-30088   Doc# 3154   Filed: 07/23/19   Entered: 07/23/19 12:13:51      Page 8 of
                                                                      12
                                1                 O.     Debtors’ Objection to Motion of the Ad Hoc Committee of Senior
                                                         Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                                2                        Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3075].
                                3                 P.     Objection of Columbus Hill Capital Management, L.P. to Motion of the
                                                         Ad Hoc Committee of Senior Unsecured Noteholders to Terminate the
                                4                        Debtors’ Exclusive Periods [Dkt. 3079].
                                5                        a. Notice of Errata Regarding Objection [Dkt. 3089].
                                6                 Related Documents:
                                7                 Q.     Declaration of Alexander Tracy in Support of Motion of the Ad Hoc
                                                         Committee of Senior Unsecured Noteholders to Terminate the Debtors’
                                8                        Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy Code
                                                         [Dkt. 2742].
                                9
                                                  R.     Notice of Filing of Commitment Letter and Amended Plan Term Sheet
                               10                        [Dkt. 3024].
                               11                 S.     Declaration of James Mesterharm in Support of Debtors’ Objection to
                                                         Motion of the Ad Hoc Committee of Senior Unsecured Noteholders to
                               12                        Terminate the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1)
                                                         of the Bankruptcy Code [Dkt. 3076].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  T.     Declaration of Tomer Perry in support of Debtors’ Objection to Motion of
      767 Fifth Avenue




                               14                        the Ad Hoc Committee of Senior Unsecured Noteholders to Terminate the
                                                         Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1) of the
                               15                        Bankruptcy Code [Dkt. 3077].
                               16                 U.     Reply in Support of Motion of the Ad Hoc Committee of Senior
                                                         Unsecured Noteholders to Terminate the Debtors’ Exclusive Periods
                               17                        Pursuant to Section 1121(d)(1) of the Bankruptcy Code [Dkt. 3143].
                               18                 Status: This matter is going forward on a contested basis.
                               19

                               20   CONTINUED AND WITHDRAWN MATTERS
                               21          7.      KEIP Motion: Motion of the Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b),
                                    and 503(c) for Entry of an Order (I) Approving Debtors’ Incentive Program for Certain Key
                               22   Employees and (II) Granting Related Relief [Dkt. 2664].
                               23                 Response Deadline: July 17, 2019, at 4:00 p.m. (Pacific Time), except for the
                                                  Official Committee of Unsecured Creditors, for whom the deadline was extended,
                               24                 by stipulation, to August 2, 2019 at 4:00 p.m. (Pacific Time).
                               25                 Responses Filed:
                               26                 A.     Letter to the Court by James M. Eaneman [Dkt. 2778].
                               27                 B.     United States Trustee’s Objection to Motion of Debtors for Entry of an
                                                         Order Approving Key Employee Incentive Plan [Dkt. 3029].
                               28


                             Case: 19-30088    Doc# 3154      Filed: 07/23/19     Entered: 07/23/19 12:13:51     Page 9 of
                                                                          12
                               1                C.     Opposition of the Official Committee of Tort Claimants to Motion of the
                                                       Debtors Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of
                               2                       an Order (I) Approving Debtors’ Incentive Program for Certain Key
                                                       Employees and (II) Granting Related Relief [Dkt. 3030].
                               3
                                                D.     Opposition by TURN to Motion of the Debtors Pursuant to 11 U.S.C §§
                               4                       105(a), 363(b), and 503(c) for Entry of an Order (I) Approving Debtors’
                                                       Incentive Program for Certain Key Employees and (II) Granting Related
                               5                       Relief [Dkt. 3035].
                               6                E.     Joinder of the City and County of San Francisco to Opposition of the
                                                       Official Committee of Tort Claimants to Motion of the Debtors Pursuant
                               7                       to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order (I)
                                                       Approving Debtors’ Incentive Program for Certain Key Employees and
                               8                       (II) Granting Related Relief [Dkt. 3059].
                               9                F.     (Ghost Ship Warehouse Plaintiffs’ Executive Committee) Joinder in the
                                                       Opposition to Motion of Debtors Pursuant to 11 USC §§ 105(a), 363(b),
                              10                       and 503(c) for Entry of an Order (I) Approving Debtors’ Incentive
                                                       Program for Certain Key Employees and (II) Granting Related Relief
                              11                       Filed by: (1) The Official Committee of Tort Claimants; and (2) the
                                                       United States Trustee; and (3) TURN, the Utility Reform Network
                              12                       [Dkt. 3086].
Weil, Gotshal & Manges LLP




                              13                Related Documents:
 New York, NY 10153-0119
      767 Fifth Avenue




                              14                G.     Declaration of Douglas J. Friske in Support of Motion of the Debtors
                                                       Pursuant to 11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order
                              15                       (I) Approving Debtors’ Incentive Program for Certain Key Employees and
                                                       (II) Granting Related Relief [Dkt. 2667].
                              16
                                                H.     Declaration of John Lowe in Support of Motion of the Debtors Pursuant to
                              17                       11 U.S.C §§ 105(a), 363(b), and 503(c) for Entry of an Order
                                                       (I) Approving Debtors’ Incentive Program for Certain Key Employees and
                              18                       (II) Granting Related Relief [Dkt. 2668].
                              19                I.     Declaration of Laurie A. Brugger in Support of United States Trustee’s
                                                       Objection to Motion of Debtors for Entry of an Order Approving Key
                              20                       Employee Incentive Plan [Dkt. 3031].
                              21                Status: This matter is continued to a hearing on August 9, 2019, at 11:30 a.m.
                                                (Pacific Time), by Docket No. 3124.
                              22
                                          8.      CEO Terms of Employment Motion: Motion of Debtors Pursuant to 11 U.S.C.
                              23   §§ 363 and 105(a) for an Order Approving Terms of Employment for New Chief Executive
                                   Officer and President of PG&E Corporation [Dkt. 2662].
                              24
                                                Response Deadline: July 17, 2019, at 4:00 p.m. (Pacific Time), except for the
                              25                Official Committee of Tort Claimants, for whom the deadline was extended, by
                                                stipulation and order, to July 19, 2019, at 9:00 a.m. (Pacific Time), and for the
                              26                Official Committee of Unsecured Creditors, for whom the deadline was extended,
                                                by stipulation, to August 2, 2019, at 4:00 p.m. (Pacific Time).
                              27

                              28


                             Case: 19-30088   Doc# 3154      Filed: 07/23/19    Entered: 07/23/19 12:13:51       Page 10
                                                                       of 12
                               1                Responses Filed:
                               2                A.     United States Trustee’s Objection to Motion of Debtors for Entry of an
                                                       Order Approving Employment Terms of New Chief Executive Officer
                               3                       [Dkt. 3032].
                               4                B.     (Ghost Ship Warehouse Plaintiffs’ Executive Committee) Joinder in the
                                                       Opposition to Motion of Debtors Pursuant to 11 USC §§ 363 and 105(a)
                               5                       for an Order Approving Terms of Employment for New Chief Executive
                                                       Officer and President of PG&E Corporation Filed by the United States
                               6                       Trustee [Dkt. 3085].
                               7                Related Documents:
                               8                C.     Declaration of Nora Mead Brownell in Support of Motion of Debtors
                                                       Pursuant to 11 U.S.C. §§ 363 and 105(a) for an Order Approving Terms of
                               9                       Employment for New Chief Executive Officer and President of PG&E
                                                       Corporation [Dkt. 2665].
                              10
                                                D.     Declaration of Douglas J. Friske in Support of Motion of Debtors Pursuant
                              11                       to 11 U.S.C. §§ 363 and 105(a) for an Order Approving Terms of
                                                       Employment for New Chief Executive Officer and President of PG&E
                              12                       Corporation [Dkt. 2666].
Weil, Gotshal & Manges LLP




                              13                Status: This matter is continued to a hearing on August 9, 2019, at 11:30 a.m.
 New York, NY 10153-0119




                                                (Pacific Time), by Docket No. 3124.
      767 Fifth Avenue




                              14
                                          9.     TCC’s Expert Compensation Application: Application of the Official
                              15   Committee of Tort Claimants for Entry of an Order Supplementing Compensation Procedures
                                   Order for Retention of Experts [Dkt. 2675].
                              16
                                                Response Deadline: July 16, 2019, at 4:00 p.m. (Pacific Time).
                              17
                                                Related Documents:
                              18
                                                A.     Notice of Withdrawal of the Application of the Official Committee of Tort
                              19                       Claimants for Entry of an Order Supplementing Compensation Procedures
                                                       Order for Retention of Experts [Dkt. 2869].
                              20
                                                Status: This matter was rescheduled by docket order on July 2, 2019 from the July
                              21                23, 2019, omnibus hearing. It was withdrawn from the calendar by Docket No.
                                                2869.
                              22
                                          10.   Dan Clarke Relief from Stay Motion: Motion for Relief from the Automatic
                              23   Stay; Memorandum of Points and Authorities in Support [Dkt. 2823].
                              24                Response Deadline: July 26, 2019, at 4:00 p.m. (Pacific Time).
                              25                Responses Filed:
                              26                A.     No responses have been filed.
                              27

                              28


                             Case: 19-30088    Doc# 3154     Filed: 07/23/19    Entered: 07/23/19 12:13:51       Page 11
                                                                       of 12
                               1                  Related Documents:
                               2                  B.      Stipulation Between Debtors and Dan Clarke for Limited Relief from the
                                                          Automatic Stay [Dkt. 3113].
                               3
                                                  C.      Order Approving Stipulation Between Debtors and Dan Clarke for
                               4                          Limited Relief from the Automatic Stay [Dkt. 3136].
                               5                  Status: This matter was continued to omnibus hearing on July 31, 2019 by Docket
                                                  No. 3081. It has since been resolved.
                               6
                                           PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               7   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               8   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                               9   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                              10   on the Bankruptcy Court’s website.
                              11   Dated: July 23, 2019                          WEIL, GOTSHAL & MANGES LLP
                                                                                 KELLER & BENVENUTTI LLP
                              12
Weil, Gotshal & Manges LLP




                              13                                                 By:     /s/ Thomas B. Rupp
 New York, NY 10153-0119




                                                                                         Thomas B. Rupp
      767 Fifth Avenue




                              14
                                                                                 Attorneys for Debtors and Debtors in Possession
                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                             Case: 19-30088     Doc# 3154      Filed: 07/23/19     Entered: 07/23/19 12:13:51      Page 12
                                                                         of 12
